Peabody, J.
This is a petition addressed to the Supreme Judicial Court by Charles E. Jordan and others, formerly selectmen of the town of Cape Elizabeth, in the County of Cumberland, praying that they may be allowed to amend their return upon a petition for a *484town way in the town of Cape Elizabeth, and that the clerk may be ordered to amend the record of the selectmen’s return.
Frederick O. Conant appeared, by consent of court, as a tax-payer and as the owner of land over which the proposed way was laid out, to oppose the granting of the petition and moved that it be dismissed, 1st. For want of jurisdiction in the court; 2d. For the reason that amendment asked was not allowable as a matter of law, because the petitioners are no longer selectmen of the town, and because the town clerk is no longer clerk of the town of Cape Elizabeth. These motions were overruled by the presiding Justice, and the case is before the Law Court upon exceptions to these rulings.
The petition in this case was presented as an independent proceeding, but it was, in fact, incidental and supplemental to the case of Frederick O. Conant, Appellant from decision of County Commissioners of Cumberland County, in laying out the town way in question. As the appeal in that case has been sustained by the Law Court for reasons not involved in the subject matter of the petition, it is considered that a decision of this case is unimportant, and that it should therefore be dismissed, without costs.

So ordered.